Title: To Thomas Jefferson from Henry Dearborn, 9 July 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        9 Jul 1808
                     
                  
                  Suppose we agree to pay $20,000 towards the expences of the canal say $2,000 per month while the  is actually going on, on condition that the Company will Engage to compleat the canal within one year, and that there shall at all times be at least 5½ feet of water in all parts of it, so that boats & vessels decending five feet of water may pass through and that all vessels or boats that may pass through the Canel on account of the U.S shall pass free of toll forever.
               